Citation Nr: 0521636	
Decision Date: 08/10/05    Archive Date: 08/19/05

DOCKET NO.  01-09 617A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to payments received but not negotiated at the 
time of the veteran's death under 38 U.S.C.A. § 5122.


REPRESENTATION

Appellant T. M. H. represented by:	Helen E. Wakefield, 
Attorney at law
Appellant J. A. S. represented by:       Veterans of Foreign 
Wars of the United States


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel

INTRODUCTION

The veteran served on active duty from April 1967 to April 
1970.  The veteran died in June 1999.  The appellant T. M. H. 
is the veteran's daughter, and the appellant J. A. S. is 
reportedly the veteran's son. 

The instant appeal arose from a February 2000 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied a claim for accrued benefits.  This case was 
remanded by the Board of Veterans' Appeals (Board) in August 
2004 for further development.


FINDINGS OF FACT

1.  Retroactive payment of the veteran's compensation was 
made to the veteran in June 1999 in the form of a check in 
the amount of $13,898.

2.  The veteran died approximately one week after the check 
was issued, and the check was returned, unnegotiated, to VA.

3.  The appellant J. A. S. has not been established as the 
veteran's child for VA benefits purposes.

4.  The veteran has no surviving spouse, no surviving 
dependent parents, and his only child for VA purposes is the 
appellant T. M. H., who is an adult.

5.  A funeral home paid for the veteran's burial, and 
$4,649.38 of the unnegotiated $13,898 check was paid to the 
funeral home in December 1999 as reimbursement for the 
veteran's burial expenses.

6.  The appellant T. M. H. appears to be the sole heir of the 
veteran's estate, and she claims entitlement to the veteran's 
unnegotiated and canceled compensation check.


CONCLUSION OF LAW

The appellant, in her capacity as sole heir and 
representative of the veteran's estate, is legally entitled 
to $9,248.62; the balance of the unnegotiated compensation 
check for $13,898.  38 U.S.C.A. §§ 5121, 5122 (West 2002 & 
Supp. 2004); 38 C.F.R. §§ 3.1000, 3.1003 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West. 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and provides an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  
This new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

Written VA notices are to be sent to "a claimant or payee at 
his or her latest address of record."  38 C.F.R. § 3.1(q) 
(2004).  If the appellants have changed addresses without 
informing VA, it is well established that it is the 
claimant's responsibility to keep VA advised of his or her 
whereabouts in order to facilitate development of a claim.  
If he or she does not do so, "there is no burden on the part 
of the VA to turn up heaven and earth to find him [or her]."  
See Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  As stated 
by the Court, "[t]he duty to assist is not always a one-way 
street."  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  
"If a [claimant] wishes help, he [or she]cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet. App. 480, 483 (1992).

The Board notes that this case was remanded in August 2004, 
in part, for the purpose of fulfilling VA's duties to notify 
and assist.  VCAA letters which addressed all four elements 
of the notice requirement were sent to the appellants in 
February 2005 and were returned as undeliverable.  Likewise, 
the August 2004 Board remand was mailed twice to the 
appellants, in August 2004 and again in February 2005, and 
was returned as undeliverable both times.  Finally, the May 
2005 Supplemental Statement of the Case mailed to the 
appellants were returned as undeliverable.  All mail was sent 
to the last address of record provided by the appellants, and 
the information was later resent to a different zip code 
provided for the address by the United States Postal Service.  
In addition, records in the file indicate that attempts were 
made to reach the appellants and the attorney for appellant 
T. M. H., by telephone, but all numbers provided were either 
out of service, wrong numbers, or there was no answer.

With respect to the VA's duty to assist, appellant T. M. H. 
has provided written statements supporting her contentions.  
She did not identify any additional pertinent evidence.  The 
duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim; however, no such examination or 
opinion is necessary as this case concerns a legal, not a 
medical, question.  38 U.S.C.A. § 5103A(d)(1).  

In the circumstances of this case, additional efforts to 
assist or notify the appellants in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the appellants at 
every stage of this case, to the extent possible, given that 
the appellant T. M. H. has apparently moved without notifying 
VA of her current address and likewise the appellant J. A. S. 
has not kept VA apprised of his whereabouts.

VA has attempted to afford the appellants all appropriate 
notices under the VCAA.  Because the appellant T. M. H. and 
her attorney have apparently moved without advising VA of a 
current address and the appellant J. A. S. has not kept VA 
apprised of his whereabouts, no further notice can be 
provided.  Under the circumstances, it would be futile to 
Remand the claim for further development.  The communications 
of record demonstrate that VA has attempted to comply with 
VCAA requirements to notify and assist the claimants.  
Although the appellants have apparently not received notice 
of the provisions of 38 C.F.R. § 3.159, VA has attempted to 
provide such notice.  The Board is not precluded from 
completing appellate review.  38 U.S.C.A. § 5103(b).

The multiple notices provided to the appellants clearly would 
have satisfied the duty to notify the appellants of 
applicable law and regulations and of the evidence required 
to substantiate the claim, if the appellants had received 
those notices.  The notifications clearly advised the 
appellants to identify or submit any relevant evidence.  The 
Board finds that VA has done everything reasonably possible 
to assist the claimants.  Adjudication of the claims may 
proceed, consistent with the VCAA. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with an appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

At issue in this case is $13,898, the amount of a VA check 
dated June 16, 1999.  The veteran died about a week after the 
check was issued, and the check was apparently returned to 
VA.  The Board notes that this case was adjudicated by the RO 
as an accrued benefits case under 38 U.S.C.A. § 5121.  
However, this case is governed by the provisions of 
38 U.S.C.A. § 5122.  Section 5122 is for application because 
the record reveals that the monies at issue in this case had 
been paid at the time of the veteran's death, but the check 
had not been negotiated.  Wilkes v. Principi, 16 Vet. App. 
237, 242 (2002).  As noted above, VA has made numerous 
attempts to advise the appellants of the applicable law in 
this case.

Section 5122 provides:

A check received by a payee in payment of 
accrued benefits shall, if the payee died 
on or after the last day of the period 
covered by the check, be returned to the 
issuing office and canceled, unless 
negotiated by the payee or the duly 
appointed representative of the payee's 
estate.  The amount represented by such 
check, or any amount recovered by reason 
of improper negotiation of any such 
check, shall be payable in the manner 
provided in section 5121 of this title, 
without regard to section 5121(c) of this 
title.  Any amount not paid in the manner 
provided in section 5121 of this title 
shall be paid to the estate of the 
deceased payee unless the estate will 
escheat. 

38 U.S.C.A. § 5122.

The record includes a copy of a VA check in the amount of 
$13,898 made out to the veteran in June 1999, almost a week 
prior to his death.  The check represented 100 percent 
disability benefits in the amount of $1,964 for the month of 
November 1998 and in the amount of $1,989 for the months of 
December 1998 through May 1999, inclusive.  Because the 
veteran was still alive when VA issued the $13,898 check, the 
veteran is deemed to have received the funds within the 
meaning of 38 U.S.C.A. § 5122.  Wilkes v. Principi, 16 Vet. 
App. 237, 242 (2002).  

Section 5122 provides that the $13,898 check, which was 
returned to VA, "shall be payable in the manner provided in 
section 5121".  38 U.S.C.A. § 5122.  Section 5121 provides 
that payment shall be made in the following order of 
precedence:

(2) Upon the death of a veteran, to the 
living person first listed below:
      (A) The veteran's spouse.
      (B) The veteran's children (in 
equal shares).
      (C) The veteran's dependent parents 
(in equal shares).
(3) Upon the death of a surviving spouse 
or remarried surviving spouse, to the 
children of the deceased veteran.
(4) Upon the death of a child, to the 
surviving children of the veteran who are 
entitled to death compensation, 
dependency and indemnity compensation, or 
death pension.
(5) Upon the death of a child claiming 
benefits under chapter 18 of this title, 
to the surviving parents.
(6) In all other cases, only so much of 
the accrued benefits may be paid as may 
be necessary to reimburse the person who 
bore the expense of last sickness and 
burial.

38 U.S.C.A. § 5122 (West 2002 & Supp. 2004); see also 
38 C.F.R. §§ 3.1000, 3.1003 (2004).

In this case, the record indicates that the veteran does not 
have a surviving spouse.  Next, then, payment would go in 
equal shares to the veteran's children.  VA has a specific 
definition of the term "child" as well as certain 
requirements regarding evidence of dependence and age.

The implementing regulation for 38 U.S.C.A. § 5121, 38 C.F.R. 
§ 3.1000, defines "child" as "as defined in § 3.57 and 
includes an unmarried child who became permanently incapable 
of self-support prior to attaining 18 years of age as well as 
an unmarried child over the age of 18 but not over 23 years 
of age, who was pursuing a course of instruction within the 
meaning of § 3.57 at the time of the payee's death."  
38 C.F.R. § 3.1000(d)(2) (2003).

Section 3.57(a) provides that:  

[T]he term child of the veteran means an 
unmarried person who is a legitimate 
child, a child legally adopted before the 
age of 18 years, a stepchild who acquired 
that status before the age of 18 years 
and who is a member of the veteran's 
household or was a member of the 
veteran's household at the time of the 
veteran's death, or an illegitimate 
child; and
(i) Who is under the age of 18 
years; or
(ii) Who, before reaching the age of 
18 years, became permanently incapable of 
self-support; or
(iii) Who, after reaching the age of 
18 years and until completion of 
education or training (but not after 
reaching the age of 23 years) is pursuing 
a course of instruction at an approved 
educational institution.

38 C.F.R. § 3.57(a); see also 38 U.S.C.A. § 101(4)(A) (West 
2002).

As regards the appellant T. M. H., the record shows that the 
veteran reported that he was married from 1975 to 1977 to a 
D. H.  The appellant T. M. H. provided a copy of a birth 
certificate indicating that she was born in March 1976 to a 
D. H.  The name of her father was not listed on the 
certificate.  Based on this date of birth, it appears that 
the appellant T. M. H. was over the age of 23 years when the 
veteran died.  As the evidence of record does not reveal that 
she became permanently incapable of self-support before 
reaching the age of 18 years, the Board concludes that she 
did not meet the definition of a "child" for VA purposes at 
the time of the veteran's death in June 1999.  

As regards the appellant J. A. S., the record indicates that 
he was born in December 1981.  As such, he would have met the 
age requirements of a "child" for VA purposes at the time 
of the veteran's death in June 1999 because at that time he 
was under the age of 18 years.  38 C.F.R. § 3.57(a)(i).  
However, there is no indication in the record that the 
veteran was married after 1977 and the record contains no 
documentation with regard to the relationship between J. A. 
S. and the veteran.

The regulations provide that VA will accept the written 
statement of a claimant as proof of the birth of a child, for 
purposes of determining entitlement to benefits, as long as 
the statement contains the month, year, and place of the 
birth, the full name and relationship of the child to the 
claimant, residency information if the child does not live 
with the claimant, and the child's social security number.  
38 C.F.R. § 3.204(a)(1) (2004).  Other evidence is required 
when the claimant does not reside within a state, when the 
claimant's statement on its face raises questions of validity 
or conflicts with other evidence of record, or when there is 
a reasonable indication of fraud or misrepresentation of the 
relationship in question.  38 C.F.R. § 3.204(a)(2) (2004).  

Assuming that the regulations which prescribe acceptance of a 
claimant's written statement as evidence of the birth of a 
child apply in a case such as this, this form of proof is 
only admissible when (1) the statement contains certain 
information and (2) other factors, casting doubt as to the 
validity of the information, are not present.  The appellant 
J. A. S.'s original application for benefits does not satisfy 
the "written statement" required by section 3.204(a)(1) 
because it does not include the place of his birth.  Further, 
as the veteran never indicated that he had any children or 
that he was married to the appellant J. A. S.'s mother at the 
time of the appellant J. A. S.'s birth, the Board finds that 
the appellant J. A. S.'s statements conflict with other 
evidence of record, namely the information in the file 
provided by the veteran.  Consequently, the Board requested 
in the August 2004 remand that J. A. S. provide other 
evidence of his relationship to the veteran.  

Under section 38 C.F.R. § 3.209, age or relationship may be 
established by several methods, including, in order of 
preference: (a) a copy of a public record of birth; (b) a 
copy of a church baptismal record; (c) a service department 
official report if the birth occurred while the veteran was 
in service; (d) an affidavit or certified statement of the 
physician or midwife in attendance at the birth; (e) a 
certified copy of a Bible or other family record; (f) 
affidavits or certified statements of two or more people, 
preferably disinterested, attesting to their personal 
knowledge of certain biographical information of the person 
in question; or (g) "other evidence which is adequate to 
establish the facts in issue, including census records, 
original baptismal records, hospital records, insurance 
policies, [or] school, employment, immigration, or 
naturalization records."

However, as noted above, all VA correspondence sent to J. A. 
S. requesting this information was returned as undeliverable 
and telephonic attempts to reach him were also unsuccessful.  
The RO formally adjudicated the issue of whether J. A. S. was 
the veteran's child, or, in other words, whether the 
appellant J.A.S. was a proper claimant, and concluded that he 
was not in an administrative decision dated in May 2005.  The 
Board agrees for the reasons explained above.  Thus, the 
veteran has no surviving children for purposes of 38 U.S.C.A. 
§ 5121.  

Following the order of precedence listed in 38 U.S.C.A. 
§ 5121 (West 2002), the issue becomes whether all or part of 
the $13,898 check should be used to reimburse the person who 
bore the expense of the veteran's last sickness and burial.  
38 U.S.C.A. § 5121 (West 2002 & Supp. 2004).  The record 
reveals that a funeral home bore the expense of the veteran's 
burial in the amount of $6,149.  This bill has already been 
paid in full by VA.  VA financial records reflect that 
$4,649.38 was paid to the funeral home in December 1999 out 
of the $13,898 check at issue in this case.  The remaining 
$1,500 of the $6,149 bill was paid by VA in December 1999 for 
burial allowance based on service-connected death.  

Accordingly, of the $13,898 check, there exists a balance of 
$9,248.62 which remains subject to the provisions of 
38 U.S.C.A. § 5122.  As here, where there are no other proper 
recipients listed under the distribution rules provided in 
section 5121, section 5122 provides that "[a]ny amount not 
paid in the manner provided in section 5121 of this title 
shall be paid to the estate of the deceased payee unless the 
estate will escheat."  

As noted above, the appellant T. M. H. is not a proper 
recipient under § 5121, the accrued benefits distribution 
rules.  This is so because she is an adult child of the 
veteran, not a "child" as defined for accrued benefits 
purposes, and she did not personally bear the veteran's final 
expenses.  However, as the appellant T. M. H. is an heir (and 
apparently the only heir) of the veteran's estate, the estate 
will not escheat.  Thus, in her capacity of estate 
representative, she is entitled to the remaining balance of 
the $13, 898 check, or $9,248.62.  To this extent, the 
benefit sought on appeal is granted to the appellant T. M. H.








	(CONTINUED ON NEXT PAGE)


ORDER

If otherwise in order, the appellant T. M. H.'s claim is 
granted for the $9,248.62 balance of the veteran's 
unnegotiated compensation check; this amount is to be paid to 
the appellant in her capacity as representative of the 
veteran's estate.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


